Citation Nr: 1114661	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-34 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  He also had service as a member of the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) that reopened a claim for service connection for bilateral hearing loss and granted service connection for right ear hearing loss but denied service connection for left ear hearing loss.  The appeal is also from an April 2010 rating decision that denied service connection for tinnitus.  


FINDINGS OF FACT

1.  By an August 1973 rating decision, the RO denied the Veteran's initial claim for service connection for hearing loss; the Veteran did not appeal.  

2.  The evidence related to the Veteran's left ear hearing loss that was received since the August 1973 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  There is clear evidence that a preexisting left ear hearing loss was not chronically worsened by active military service.  

4.  The Veteran likely has tinnitus that is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2010).

2.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2010).

3.  The Veteran has tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  A claimant must also be informed of the criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in April 2008 for the petition to reopen, and in February 2010 for the issue of service connection for tinnitus, before the AOJ's initial adjudication of the claims.  The letters also explained how disability ratings and effective dates are assigned.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, including the requirement that new and material evidence be received in order to reopen his previously denied claim, and provided the definition of new and material evidence.  The Veteran was also apprised of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf, and the criteria for assigning disability ratings and effective dates.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, the Veteran's lay statements and personal hearing testimony, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  

VA opinions with respect to the issues on appeal were obtained in January 2009 with an addendum in May 2009 (hearing loss), and in March 2010 (tinnitus).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations and opinions VA obtained in this case were sufficient, as they were predicated on a full reading of the relevant medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, the statements of the appellant, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has also been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Petition to Reopen

The Veteran was denied service connection for hearing loss in a rating decision dated in August 1973.  The claim was denied, according to the RO, because the Veteran evidence showed that the Veteran's hearing loss preexisted his military service and was not aggravated beyond the normal progression of the disability.  Additionally, the RO concluded that there was no evidence of trauma or treatment in service pertaining to hearing loss.  He was informed of the determination by letter dated August 8, 1973; however, he did not initiate an appeal.  The Veteran applied to have his claim reopened in correspondence received in February 2008.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the August 1973 denial of service connection for hearing loss consisted of the Veteran's service treatment records (STRs) through the end of his period of active duty ending in September 1968, as well as periodic examination reports from his subsequent reserve service, and a VA examination report dated in July 1973, including an audiogram.  His pre-service examination in July 1966 revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
20 (25)
25 (35)
LEFT
-5 (15)
0 (10)
0 (10)
20 (30)
60 (65)
60 (70)

(Note:  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  He was diagnosed with hearing loss and was given a 2 for his hearing profile.  

In a September 1968 Report of Medical History, the Veteran responded that he had hearing loss.  His repeat audiogram in conjunction with his separation examination in September 1968 revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
8000
RIGHT
15
5
5

55
40
LEFT
5
0
0

70
80

He was diagnosed with bilateral high frequency hearing loss and given a 3 for his hearing profile.  

Upon VA audiological examination in July 1973, the Veteran reported that at the time of his separation from service, he did not have difficulty hearing normal conversations.  However, in June 1973, he began to have more difficulty, and when he was examined to join the Reserves, he was rejected because of his hearing impediment.  An audiogram revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
8000
RIGHT
5
5
5
20
60
60
LEFT
5
10
5
35
85
70

The diagnosis was neurosensory hearing deficit.  

The relevant evidence received since the 1973 denial consists of service treatment records dated from March 1981 to September 1992, VA treatment records, a VA audiological examination dated in January 2009 with an addendum dated in May 2009, and the Veteran's contentions regarding exposure to acoustic trauma in service, including his testimony at his December 2010 hearing.  In March 1981, January 1985, December 1988, and September 1992 Reports of Medical History, the Veteran remarked that he experienced hearing loss.  In the March 1981 report, it was noted that he had hearing loss in Vietnam in 1967 but that he was okay then.  In the January 1985 report, it was noted that he had a high frequency hearing decrease.  An audiogram in March 1981 revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
10
5
5
15
15
LEFT
5
	5
5
5
10
10

His hearing profile was categorized as a 1.  An audiogram in January 1985 revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
5
25
55
45
LEFT
5
	5
10
5
5
10

His hearing profile was categorized as a 2.  An audiogram in December 1988 revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
10
10
30
60
70
LEFT
0
10
15
40
80
85

His hearing profile was categorized as a 3.  An audiogram in September 1992 revealed puretone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
10
15
40
65
75
LEFT
0
15
20
45
85
85

His hearing profile was categorized as a 3.  

The January 2009 VA examination and May 2009 addendum shows that the Veteran has current left ear hearing loss.  The Veteran reported a history of noise exposure in the military with rifle fire, artillery fire, and Army aviation and helicopter noise without hearing protection.  The examiner opined that the Veteran's current left ear hearing loss was likely caused by military noise exposure.  The examiner noted that the January 1985 service audiogram showed normal hearing levels in the left ear.  In the May 2009 addendum, the examiner stated that it was less probable that the left ear hearing loss was chronically aggravated beyond the normal progress in military service.  The Veteran testified at his December 2010 hearing that he faked his hearing test so that he would be accepted in the Reserves.  

Having reviewed all of the evidence received since the August 1973 denial of the claim of service connection for hearing loss, the Board finds that there is new evidence that was not previously of record, specifically the Veteran's complaints of acoustic trauma in service.  Hence, the Board finds that the new evidence is new and material.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Left Ear Hearing Loss

The Board observes that left hearing loss was demonstrated on examination for entrance to service in January 1966.  As such, the presumption of soundness on entrance to service as to left ear hearing loss does not attach.  The law provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In such a case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2010) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Here, the May 2009 VA addendum opinion indicates that it was less probable that the Veteran's left ear hearing loss was chronically aggravated beyond the normal progression of the disability during his active military service.  (The Board observes that the RO requested a follow-up to the January 2009 opinion because it was inconsistent with the information in the Veteran's service treatment records).  In this regard, the Board specifically points to the March 1981 Report of Medical History and Report of Medical Examination in which it was noted that the Veteran had hearing loss in Vietnam but that he was okay then and his audiogram showed normal hearing in his left ear.  Similar findings were made upon audiogram in January 1985.  Consequently, there is clear and unmistakable evidence that there was no chronic aggravation of the preexisting left ear hearing loss.  

The Board acknowledges the Veteran's statements to the effect that he faked his post-service hearing tests in order to be accepted for Reserve duty.  He is competent to make that statement.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board essentially finds those statements to lack probative value because they lack credibility.  The Board is not aware of how a hearing examination may be faked to show normal acuity by someone who in fact has defective hearing and is unable to hear the puretone sounds that must be discerned even at high frequencies.  Feigning a loss of acuity might be possible, but feigning normal acuity on audiometric testing is not believable.

Accordingly, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for left ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).

Tinnitus

The Veteran contends that he has tinnitus as a result of acoustic trauma in service.  He is service connected for right ear hearing loss as a result of military noise exposure.  Accordingly, acoustic trauma is conceded.  His service treatment records are silent for any treatment for, or diagnosis of, tinnitus.

Post-service medical records are silent for any complaints of tinnitus until January 2009.  At the January 2009 VA examination, the Veteran reported constant tinnitus that began approximately 20 years prior.  Upon VA examination in March 2010, the Veteran gave a history of tinnitus that began approximately 40 years earlier.  The examiner noted that it was not possible to determine the etiology of tinnitus using current clinical technologies.  It was typically inferred from patient history.  He noted that given the conflict in the Veteran's report of when his tinnitus began, he was unable to resolve the issue without resort to speculation.  In a June 2010 statement, the Veteran asserted that he never told the examiner that the tinnitus began 20 years earlier.  Rather, he asserts that he told her he had tinnitus that began 30 to 40 years ago.  The Veteran testified at his December 2010 hearing that his tinnitus began 40 years earlier.  There is no medical opinion in any of the Veteran's post-service medical records that indicates that the Veteran's tinnitus is related to his military service.  Nevertheless, the Board finds that, with resolution of reasonable doubt in the Veteran's favor, an award of service connection is warranted.

The available evidence shows that the appellant has the condition currently.  Medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Under the particular circumstances presented here, especially because the Veteran is service connected for right ear hearing loss of a sensorineural type, the Board is persuaded that the appellant's tinnitus can likely be attributed to the same etiology as his service-connected hearing loss, i.e., in-service exposure to noise.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2006).  Service connection for tinnitus is therefore granted.


ORDER

The petition to reopen the claim for service connection for left ear hearing loss is granted.  

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is granted.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


